 Case 2:21-cv-04405-RGK-MAR Document 62-2 Filed 07/27/21 Page 1 of 1 Page ID #:778




 1                   DECLARATION OF AUSA VICTOR A. RODGERS
 2         I, Victor A. Rodgers, declare as follows:
 3         1.     I am one of the AUSAs representing defendants United States of America
 4   and Tracy L. Wilkison and Kristi Koons Johnson in their official capacity (collectively,
 5   “the government”) in this action.
 6         2.     On July 20, 2021, I held a Local Rule 7-3 Conference of Counsel with
 7   plaintiffs’ counsel Robert Frommer, Esq. regarding the government’s motion to dismiss.
 8   We were unable to resolve our differences.
 9         I declare under penalty of perjury under the laws of the United States of America
10   that the foregoing is true and correct and that this declaration is executed at Los Angeles,
11   California, on July 27, 2021.
12                                                                /s/ ___________
                                                          AUSA VICTOR A. RODGERS
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  21
